DETAILED ACTION 
Applicants' arguments, filed January 12, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Claims 1, 3, 10-17, 19-21 are examined herein. A terminal disclaimer has been filed over co-pending Application No. 15/834,160. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 10-17 and 19-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, the instant specification does not disclose “a ratio of x n-vinyl pyrrolidone units to R1 is from about 30:50 to about 30:60”. Thus, it appears that the amended claims contain new matter. 


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 10-17 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1, as currently amended, recites “and further wherein the ratio of x n-vinyl pyrrolidone units to R1 is from about 30:50 to about 30:60”. The recitation is unclear because R1 signifies a structure rather than a number. Examiner suggests amending R1 to y.   
 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-14, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019).
Charmot teaches a composition comprising water and a copolymer of 50% N-vinyl pyrrolidone and 50% vinylphosphonic acid (Example 2, Table 1, No.23). The polymer is contained in the composition at 2 g/l (p.18, lines 18-19). The composition also contains Pluronic® (surfactant) and is used to wash the oral cavity (i.e. mouthwash).  The copolymer has molecular weight of about 80k (p.16, lines 18-19). These polymers may contain N-vinyl pyrrolidone (VP) monomers and vinylphosphonic acid (VPA) monomers wherein the VPA is present at 40-90 mol% and the remainder is VP (p.6, lines 8-16).  Charmot teaches other suitable co-monomers for the copolymer include hydroxyethylacrylate (p.3, lines 23-29; p.4, lines 24-32; p.5-6)). The composition may include fluoride as an additive (p.11, lines 15-17). 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Charmot to choose from among the suitable components and predictably form a composition comprising a copolymer and an oral carrier. Where the prior art ranges overlap with the instantly recited ranges, the instantly recited ranges are rendered prima facie obvious under MPEP 2144.05(I).

Claims 1, 3, 10-17 and 19-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Charmot (WO 2005/027862 – provided via IDS dated 4/4/2019) in view of Scott (U.S. 2006/0171907 – provided via IDS dated 12/12/2017).
Charmot is discussed above, but does not teach the addition of menthol. 
Scott teaches an oral care composition which comprises menthol as a flavoring agent [0083], thymol as a flavor oil and antimicrobial [0070], and fluoride as an anticaries agent [0051 and 0054]. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition of Charmot to include menthol or thymol in order to provide flavor as taught by Scott. 


Obviousness Remarks 
Applicants argue that Charmot fails to teach a ratio of VP to AMP of about 30:50 to about 30:60. Applicants further submit that Scott fails to remedy the deficiencies of Angel because Scott fails to teach the VP:AMP ratio instantly recited. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. The polymers of Charmot are taught to contain N-vinyl pyrrolidone (VP) monomers and vinylphosphonic acid (VPA) monomers wherein the VPA is present at 40-90 mol% and the remainder is VP (p.6, lines 8-16).  As such, the prior art range overlaps with the instantly recited range thereby rendering the instantly recited range prima facie obvious. MPEP 2144.05(I). Accordingly, Applicants argument is unpersuasive and the obviousness rejections are maintained. 


Conclusion
No claims are allowed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612